REASONS FOR ALLOWANCE

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Upon further consideration and in view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the limitations of claims 1, 12-13.

The related art of record fails to disclose or suggest:
Claim 1: A method for checking a drive current of an electric machine of a coordinate measurement device, wherein the electric machine includes an electric drive having a stator and a rotor and wherein the drive current is fed to the electric drive to drive the rotor, the method comprising:
detecting a measurement value of an electrical input variable of the electric machine, wherein:
the electrical input variable is (i) a total current consumed by the electric machine or (ii) an electrical variable corresponding to the total current consumed by the electric machine and
the total current consumed by the electric machine includes current consumed by other electrical components in the electrical machine in addition to current consumed by the electric drive; detecting a value of the drive current;
determining a calculation value of the electrical input variable based on (i) the detected value of the drive current and (ii) a performance model of the electric machine; and
determining a comparison value based on a difference value between (i) the measurement value of the electrical input variable and (ii) the calculation value of the electrical input variable, in order to check the detected value of the drive current.

Claim 12: A method for checking a drive current supplied to an electric machine of a coordinate measurement device, wherein the electric machine comprises an electric drive having a stator and a rotor, wherein the drive current is fed to the electric drive in order to drive the rotor, and wherein the electric machine obeys a conservation of energy principle, the method comprising:
detecting a first measurement value that represents an instantaneous value of the drive current;
detecting a second measurement value that represents a total current consumed by the electric machine, including by components of the electric machine other than the electric drive;
determining a calculation value of the total current consumed by the electric machine based on (i) the first measurement value and (ii) a performance model of the electric machine, wherein the performance model is configured to model consumed power and output power of the electric machine and wherein the performance model takes into account the conservation of energy principle; and
comparing the second measurement value and the calculation value in order to check the instantaneous value of the drive current.

Claim 13: An apparatus for checking a drive current of an electric machine of a coordinate measurement device, wherein the electric machine includes an electric drive having a stator and a rotor and wherein the drive current is fed to the electric drive in order to drive the rotor, the apparatus comprising:
a first detection unit that is associated with the electric drive and is configured to detect a value of the drive current;
a second detection unit that is configured to detect a measurement value of an electrical input variable of the electric machine, wherein:
the electrical input variable is (i) a total current consumed by the electric machine or (ii) an electrical variable corresponding to the total current consumed by the electric machine and
the total current consumed by the electric machine includes current consumed by other electrical components in the electrical machine in addition to current consumed by the electric drive;
a determination unit that is configured to determine a calculation value of the electrical input variable based on (i) the detected value of the drive current and (ii) a performance model of the electric machine; and
a checking unit that is configured to determine a comparison value based on a difference value between (i) the detected measurement value of the electrical input variable and (ii) the determined calculation value of the electrical input variable in order to check the detected value of the drive current.

 Accordingly, the related arts would not disclose or suggest all the features of independent claims 1, 12-13. Moreover, the related arts indicate that this particular control system is novel and has not been published or patented by other entities. This, along with the rest of the claimed limitations, is not shown by the related art. 
Considering independent claims 1, the best reference found, Uhl (US 2008/0295349), teaches an electric drive current flowing through the electric motor to drive the motor being measured (see Abstract of Uhl), the electric drive current thereby moving the coordinate measuring device. Uhl determines the limit value for the electrical drive current on the basis of a desired speed and/or on the basis of a desired acceleration with which the electric motor or the coordinate measuring device is intended to move and the speed/acceleration of the coordinate measuring device is interpreted as an electrical input variable. This portion of Uhl, determining the limit value for the electrical current inherently incorporates comparing the measured electrical current to a limit value. This limit value according to Uhl is based on desired speed and/or desired acceleration. To meet the desired speed and/or acceleration, one of ordinary skill in the art would measure the actual speed and/or acceleration of the electric drive. In Uhl an electric drive is for one electric motor. In paragraph 0032, Uhl explains that a plurality of electric motors are included in the coordinate measuring machine. Therefore, one of ordinary skill in the art would believe that this prior teaches the present invention. Uhl in the abstract states that if the electrical drive current exceeds the limit value determined, that is, in other words, “there is divergence of the current values (measured and set), the microcontroller switches off one of the switches disposed in the current path, therefore electric machine may be shut down. Uhl doesn’t explicitly teach the combinations of independent claim 1, 12 or 13 and the limitations are neither inherent nor obvious. As a result, these are allowable. 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        6/14/22
                                                                                                                                                                                                       /MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846